 



[Translation]
[FRONT PAGE OF THE KUN-GUARANTEE]



Woori Bank must explain the material contents hereof to the Guarantor and
deliver the General Terms and Conditions for Bank Credit Transactions and a copy
of this Agreement to the Guarantor.
Kun-guarantee
(for Bank)
Date: March 30, 2007
* As this joint and several guarantee is a material legal action that may cause
property loss, please make a prudent decision after carefully reading in advance
the contents of this Kun-guarantee (this “Agreement”) and the “Matters That a
Joint and Several Guarantor Must Know” set out on the reverse page, and please
fill in the parts with bold lines in the Guarantor’s own handwriting.



Joint and several guarantor:   Amkor Technology, Inc. (signature)
Name: Kenneth T. Joyce
Title: Executive Vice President And
          Chief Financial Officer

Address: 1900 South Price Road, Chandler, Arizona 85248, U.S.A.
      
      



Seal Authenticity
Verification
 

         
 
  /s/ KENNETH T. JOYCE    
 
 
 
   





Agreement on Provision and Usage of Personal Credit Information
[intentionally deleted]
 
The joint and several guarantor (the “Guarantor”) hereby agrees that it will be
responsible jointly and severally with the Obligor for any and all obligations
owed as of now or to be owed hereinafter by the Obligor to Woori Bank (the
“Bank”) to the extent set forth in Article 1, hereby approves that the
performance of this guarantee obligation shall be subject to each provision of
the General Terms and Conditions for Bank Credit Transactions and other
transaction agreements on the following guaranteed obligations that the Obligor
has submitted to the Bank, and hereby acknowledges and agrees to each of the
following terms:
Article 1. Contents of Guaranteed Obligations
1.1 The Guarantor hereby undertakes the guarantee pursuant to the terms set
forth below:

         
(1)
  Obligor’s name:   Amkor Technology Korea, Inc.
 
      Representative Director Kyu-Hyun Kim     Obligor’s address:280-8,
Sungsoo-dong 2-ga, Sungdong-gu, Seoul

             
 
    1     Woori Bank

 



--------------------------------------------------------------------------------



 



(2)   Scope of obligations guaranteed       The Bank has explained to the
Guarantor that the Guarantor may elect any one of the following 3 types of
guarantee, under which the scope of respective obligations guaranteed varies
from one another, and among them, the Guarantor hereby agrees to guarantee those
obligations (including interest, default interest, and any other ancillary
obligations) as set forth in

Specific kun-guarantee
      

  (i)   Specific kun-guarantee: all of the following obligations owed by the
Obligor to the Bank (head office and branch offices), which are now existing or
will exist hereinafter as a result of the transactions under the following
agreements (if the maturity date or transaction period of any of the following
agreements is extended with the Guarantor’s consent, including such
obligations):         –  Foreign currency credit facility agreement dated as of
                    ; and
        –                       agreement dated as of                     

  (ii)   Limited kun-guarantee: all of the following obligations owed by the
Obligor to the Bank (head office and branch offices), which are now existing or
will exist hereinafter as a result of the following types of transaction:      
  –                       transaction; and         –                      
transaction

  (iii)   Comprehensive kun-guarantee: all of the following obligations owed by
the Obligor to the Bank (head office and branch offices), which are now existing
or will exist hereinafter:

  (a)   all obligations resulting from borrowings based on promissory notes,
borrowings based on certificates, borrowings based on overdraft accounts,
promissory note discounts, payment guarantees, factoring, transactions relating
to installment deposits for mutual aid (sanghobukeum), acquisition of corporate
bonds, lending of securities, foreign exchange transactions, and other credit
transactions;     (b)   all guarantee obligations with respect to any
transaction set forth in paragraph (a) above entered into with the creditor and
a third party; and     (c)   all obligations under promissory notes or checks
acquired by the creditor as a result of any transaction set forth in paragraph
(a) above entered into with a third party.

(3)   Maximum Kun-guarantee Amount

USD Three Hundred Ninety (390) Million
      

(4)   Settlement Date of Kun-guarantee

             
 
    2     Woori Bank

 



--------------------------------------------------------------------------------



 



    The Bank has explained to the Guarantor that the Guarantor may elect any one
of the following 3 types in determining the kun-guarantee settlement date, and
the Guarantor hereby elects the date determined in accordance with:

Future Designation
      

    as the settlement date.

  (i)   Future Designation: The settlement date is not currently set. Three (3)
years after the date hereof, however, the Guarantor can designate the
kun-guarantee settlement date by giving written notice; provided that such
designated settlement date must be at least fourteen (14) days after the date on
which the notice is received, and if fewer days are left after the notice is
received, then the settlement date shall be the date falling on the 14th day
after the date on which the notice is received.     (ii)   Automatic
Determination: The settlement date is not currently set. Three (3) years after
the date hereof, however, the Guarantor can designate the kun-guarantee
settlement date by giving written notice; provided that such designated
settlement date must be at least fourteen (14) days after the date on which the
notice is received, and if fewer days are left after the notice is received,
then the settlement date shall be the date falling on the 14th day after the
date on which the notice is received; provided further that if the Guarantor
does not express any intention until five (5) years have passed from the date
hereof, then the settlement date shall be the date falling on the fifth (5th)
year after the date hereof.     (iii)   Designation: Year                    
Month ___ Day                     

1.2 Of the obligations owed by the Obligor to the Bank, those guaranteed by any
of the following financial institutions or its equivalent shall be excluded from
the scope of obligations guaranteed under Section 1.1 (2):

  1.   Financial institutions under the Banking Act and banks under special
laws;
2. Credit guarantee funds under the Credit Guarantee Fund Act;     3.  
Technology credit guarantee funds under the Act on Financial Support of New
Technology Business;     4.   Housing financing credit guarantee funds under the
Act on Stability of Workers’ Housing and Support for Accumulation of Large Sum
Holdings;     5.   Incorporated guarantee insurance companies under the
Insurance Business Act; and     6.   Other institutions that issue guarantees
under agreements with the Bank.

             
Article 2.
  Special Agreement   Guarantor:    
 
      /s/ KENNETH T. JOYCE   (seal)
 
           

             
 
    3     Woori Bank

 



--------------------------------------------------------------------------------



 



The guarantee by the Guarantor is provided in consideration for the repayment of
US$ 300 million bonds issued by the Obligor.

                 
Consultant
  Title: Sr. Manager   Name:   /s/ YONG SU KIM   (seal)
 
               

* The Guarantor shall read the following and set out the Guarantor’s intent
below in handwriting based on fact. (Examples: 1. Received; 2. and 3. Heard)

     
1. Have you received the General Terms and Conditions for Bank Credit
Transactions, other transaction agreements and a copy of this Agreement?
  Received
 
   
2. Have you been explained the material contents of the above terms and
conditions and in the front and reverse pages of this Agreement?
  Heard
 
   
3. Have you been explained the Obligor’s liability status, any late payment, and
the like?
  Heard

             
 
    4     Woori Bank

 



--------------------------------------------------------------------------------



 



[REVERSE PAGE OF THE KUN-GUARANTEE]
Article 3. Restrictions on Set-off
The Guarantor shall not act against the Bank by setting off the relevant primary
debt against any of the Obligor’s deposit at and/or other claims/rights with
respect to the Bank before such primary debt becomes due or before the Guarantor
must perform its/his/her guarantee obligation as a result of pre-payment being
required under Article 7 of the general terms and conditions for credit
transactions (in the case of corporate funds, including the occurrence of an
event triggering a promissory note repurchase request under Article 9).
Article 4. Relationship with Other Security • Guarantee Agreements
4.1 In case the Guarantor separately provides any collateral or guarantee in
favor of the Bank with respect to the same debt owed by the Obligor to the Bank,
such collateral or guarantee, unless agreed otherwise, shall not be changed by
this Agreement and shall be applied cumulatively as being separate from the
guarantee obligation hereunder.
4.2 Notwithstanding 4.1 above, in case the Guarantor, pursuant to the request of
the Bank concerned about decrease in the value of a collateral or otherwise,
guarantees jointly and severally the same amount with respect to the same
guaranteed obligation at the same time as such collateral is provided, the other
obligation shall be released if any one of them is performed in whole or part to
the extent of such performance.
Article 5. Change • Termination • Cancellation of Security, Etc.
The Bank may change, terminate or cancel other collaterals or guarantees as may
be necessary for the transaction if the Guarantor consents or if there is no
adverse impact on claim enforcement when the Guarantor subrogates such as, among
others, substituting an existing collateral with a new collateral of the same or
higher value, replacing the Guarantor with a new guarantor of the same or better
qualification and ability, terminating or canceling the collateral or guarantee
proportional to the amount repaid in part.

             
 
    5     Woori Bank

 